DETAILED ACTION
	Examiner acknowledges preliminary amendments filed 12/10/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19181528.1, filed on 6/20/2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show different elements coils 42, control unit 43, determination unit 44, input unit 44, output unit 46 in Fig 4 and generate magnetic field 401, measure parameters 402, output measured parameter 403 in Fig 5  as described in the specification.  Figures shows numerical without putting some acronyms or any other industry standard symbols, e.g.  CPU for control unit.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Magnetic Temperature and other property Measurement Device.
Claim Objections
Claim 5 is objected to because of the following informalities: 
Line 2 of claim 5 reads “to the further” and it appears the word further is not necessary.  Examiner suggests removing the word.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites a measurement element modifying resonant temperature based on temperature or physical/chemical quantity.  Furthermore, claim 1 recites a contingent/conditional limitation of modifying resonant frequency based on physical/chemical quantity, and herein the modified variable is initially claimed in an alternative format.  Claim continues to claim another contingent/conditional statement of having a structural element a compensation element and further claim “would modify the resonant frequency, depending on the temperature change, if the compensation element were not part of the measurement device”.  It is unclear when the compensation element is present in the system.  Furthermore, nested contingent limitations are making claim unclear and indefinite.   In addition, claim recites contingent words “if” and “would”.  Examiner suggests positively claiming the limitations and/or 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: restoring torque unit, measurement element, and compensation element.  The claim does not recite how these various elements are connected in relation to each other.

Claims 2-15 are rejected under 112(b) as they depend on the rejected independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (2017/0234741 hereinafter Erikson) in view of Paden et al. (2007/0236213 hereinafter Paden).
  Regarding claim 1, Erickson teaches a measurement device comprising:  
- a casing (para 40, 150 Fig 1D)
- a magnetic object being arranged within the casing such that it is rotatable out of an equilibrium orientation if an external magnetic torque is acting on the magnetic object (resonator 130, para 40 Fig 1D), 
- a restoring torque unit being adapted to provide a restoring torque to force the magnetic object back into the equilibrium orientation (magnetic bias layer 110, para 40 Fig 1D) and 

However, Erickson does not teach an external magnetic torque has rotated the magnetic object out of the equilibrium orientation, in order to allow for a rotational oscillation of the magnetic object, which is excited by the external magnetic torque, with a resonant frequency.
Paden teaches an external magnetic torque rotating the magnetic object out of the equilibrium orientation (para 93, Fig 2a), in order to allow for a rotational oscillation of the magnetic object, which is excited by the external magnetic torque, with a resonant frequency (para 94).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to drive the magnet with an external force as taught by Paden for sensing remotely.  

With respect to claim 2, Erickson teaches the restoring torque unit comprises a further magnetic object for generating a magnetic field at the position of the magnetic object (magnetic bias layer 110, para 40 Fig 1D) such that it provides the restoring torque (magnetic bias layer is fixed whereas the magnetic object is movable/resonating).

Regarding claim 3, Erickson teaches the measurement element is adapted such that the strength of -3-the generated magnetic field at the position of the magnetic object (para 37, 140 Fig 1D, the magnetic bias layer generate a flux with a strength at/around the resonator).

With respect to claim 4, although Erickson do not teach the measurement element comprises magnetic material which influences the magnetic field generated by the further magnetic object, wherein the influence of the magnetic material depends on the temperature, in order to change the strength of the 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use magnetic material with the measurement element, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 5, Erickson teaches the (magnetic) material is arranged adjacent to the further magnetic object (140 Fig 1D).  

Regarding claim 7, Erickson teaches the measurement element is adapted such that the distance between the magnetic object and the further magnetic object changes (channel para 67), if the temperature changes (para 37), in order to change the strength of the magnetic field at the position of the magnetic object (para 008).  

With respect to claim 12, Erickson teaches plurality of measurement device are adapted to have the resonant frequency in a respective frequency range (para 87), when the respective measurement device is used for the measurement, wherein the frequency ranges of different measurement devices do not overlap (para 87).  

Regarding claims 13-15, Erickson teaches a read-out system for reading out the measurement device/method (reader Fig 9A) wherein the read-out system comprises: 

- a (determination unit) adapted to determine the temperature or the other physical or chemical quantity based on the generated induction signals (determine environmental variable based on frequency para 83).  
However, Erickson does not teach an external magnetic torque has rotated the magnetic object out of the equilibrium orientation, in order to allow for a rotational oscillation of the magnetic object, which is excited by the external magnetic torque, with a resonant frequency.
Paden teaches an external magnetic torque rotating the magnetic object out of the equilibrium orientation (para 93, Fig 2a), in order to allow for a rotational oscillation of the magnetic object, which is excited by the external magnetic torque, with a resonant frequency (para 94).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to drive the magnet with an external force as taught by Paden for sensing remotely.   Regarding determination unit, Erickson teaches a computing device within the reader to excite, and measure frequencies to find the environmental variables.  Furthermore, organizing software codes and define it as a unit to measure specific variable is known to PHOSITA.  In addition, Erickson computing device is performing the same function.  Regarding computer program, Erickson teaches a computing device and it’s known PHOSITA software codes written in computing device perform functions.  Also, Paden teaches software to perform specific function (Fig 13, para 106). 



Claims 6, 8, are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (2017/0234741 hereinafter Erikson) in view of Paden et al. (2007/0236213 hereinafter Paden) as applied to claim 4/3, further in view of Yoshimura et al. (2010/0276501 hereinafter Yoshimura)
Regarding claim 6, the combination (Erickson modified by Paden) does not teach the magnetic material is adapted such that its magnetization decreases with increasing temperature.  Erickson teaches the measurement element/receptor changes with temperature and magnetic bias layer with magnetic material (para 44).  
Yoshimura teaches a magnetic material is adapted such that its magnetization decreases with increasing temperature (abstract, para 12).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include temperature sensitive magnetic material as taught by Yoshimura for sensing temperature wirelessly.

With respect to claim 8, the combination does not teach the measurement element comprises magnetic material which is applied to the magnetic object and which influences the dipole moment of the magnetic -4-object, wherein the influence of the magnetic material depends on the temperature, in order to change the dipole moment of the magnetic object, if the temperature changes.  Erickson teaches the measurement element/receptor changes with temperature and magnetic bias layer with magnetic material (para 44).
Yoshimura teaches a magnetic material is adapted such that its magnetization decreases with increasing temperature (abstract, para 12). Regarding magnetic dipole, magnetic material changes the magnetization property of the magnet by interfering with magnetic strength or dipole.
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include temperature sensitive magnetic material as taught by Yoshimura for sensing temperature wirelessly.

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855